McCARTHY, District Judge.
This is a Federal Tort Claims action under § 1346(b), § 2671 et seq. of Title 28 of the United States Code arising out of a collision between the plaintiff’s automobile and a light truck owned by the defendant.
Findings of Fact
1. On May 21, 1954, there was some contact between the plaintiff’s automobile and a truck owned by the defendant and operated by one of its servants or agents. The vehicles, at the time of collision, were on Congress Street, a public way in the City of Boston, Massachusetts, approximately six or eight feet from the intersection of the said Congress Street with Dock Square.
2. The plaintiff’s automobile was in the right hand lane next to the curb and the defendant’s truck was in the left hand lane, to the right of the center line. There was contact between the left front fender of the plaintiff’s car and some part of the right rear fender of the defendant’s truck.
3. I am unable, on the evidence presented, to make any further findings of fact.
Rulings of Law
1. The plaintiff has failed to sustain his burden of proving that there was injury to his person or property caused by the negligence of the defendant or its servants or agents.
Judgment must therefore be entered for the defendant.